Citation Nr: 0003130	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-07 363	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for right knee 
disability.



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision which 
denied an application to reopen a previously denied claim of 
service connection for a right knee disability.  A claim of 
service connection for right knee disability was first denied 
by a rating decision in June 1946.  Consequently, the 
veteran's current claim has been characterized as a claim to 
reopen.


FINDINGS OF FACT

1.  Service connection was denied for right knee disability 
by a June 1946 rating decision.  The veteran was notified of 
the adverse decision, but did not appeal.

2.  Certain new evidence received since the June 1946 denial 
bears directly and substantially upon the issues at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  No competent medical evidence has been submitted which 
tends to show that current right knee disability is 
attributable to military service.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disability has been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a right knee 
disability that began as a result of a fall during his 
military service.  

Initially, the Board notes that the veteran's current claim 
of service connection for right knee disability is not his 
first such claim.  As noted above, in June 1946, the RO 
denied a claim of service connection for right knee 
disability, finding that there was no evidence of then-
current disability.  The veteran was notified of the denial, 
but did not initiate an appeal.  Hence, the June 1946 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).  As a result, the Board may now 
consider the veteran's claims of service connection on the 
merits only if "new and material evidence" has been 
presented or secured since the June 1946 RO decision.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen 
previously and finally denied claims.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach to 
claims to reopen, the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the Secretary must determine whether, based upon 
all of the evidence and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, then the Secretary may 
proceed to evaluate the merits of the claim, but only after 
ensuring the duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the June 1946 denial.  

Evidence available to the RO in June 1946 consisted solely of 
the veteran's service medical records, which showed that the 
veteran had a history of a knee injury noted on a March 1946 
separation examination.  On examination of the 
musculoskeletal system, no abnormality was found.

Evidence received since the prior final denial includes VA 
examination reports prepared in April 1997 which show that 
the veteran reported having right knee pain since an in-
service injury.  At the April 1997 VA joints examination, he 
said that he had problems with his knee locking for 5 to 7 
years after service; he indicated that he had had pain since 
military service.  This evidence is new and material as 
defined by the regulation.  In other words, it bears directly 
and substantially upon the issues at hand, and is neither 
duplicative nor cumulative.  Given that no evidence of then-
current disability was presented in June 1946, the evidence 
of a clearly diagnosed degenerative joint disease is both new 
and material.  In other words, this newly received evidence, 
especially the indication of continued symptoms since service 
and of a current diagnosis, tends to prove a point that was 
not demonstrated in June 1946.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the veteran's case, current disability is shown in the 
form of diagnosed degenerative joint disease.  Additionally, 
the veteran has indicated that he injured his knee in service 
and has experienced pain since that time.  However, his claim 
is not well grounded because there is no competent evidence 
of a medical nexus between the currently shown disability and 
the injury in service or the continued symptoms since 
service.  Absent such medical nexus evidence, which the 
veteran is not competent to provide, his claim of service 
connection is not well grounded.  Caluza, supra.  
Additionally, the veteran is not aided by the provisions of 
§ 3.307 because no medical evidence has been presented to 
show that he had arthritis to a compensable degree within a 
year of his separation from service.  



ORDER

Service connection for a right knee disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

